TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Julie Demotte                                ) Docket No. 2017-06-1778
                                             )
v.                                           ) State File No. 89793-2016
                                             )
United Parcel Service, Inc., et al.          )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Joshua D. Baker, Judge                       )

                  Affirmed in Part, Reversed in Part, and Remanded
                                Filed August 13, 2018

The employee, a package handler, suffered injuries to her left hip arising primarily out of
and occurring in the course and scope of her employment. The employer accepted the
claim as compensable and provided medical and temporary disability benefits. At trial,
the employee attempted to introduce evidence of a permanent medical impairment
through a Form C-30A Final Medical Report (“Form C-30A”) established by
the Tennessee Bureau of Workers’ Compensation (“Bureau”), which was signed
by the treating physician. The employer objected, contending the document did not
comply with the statute authorizing direct testimony from a physician through a form
established by the Bureau for introducing such testimony. The trial court sustained
the objection, concluding the impairment rating in the Form C-30A was not
admissible and the employee failed to present admissible evidence of the extent of her
permanent disability. The trial court awarded ongoing future medical benefits but
declined to award permanent disability benefits or additional temporary disability
benefits. The employee has appealed. Having carefully reviewed the record, we
reverse the trial court’s denial of permanent disability benefits and remand the case for
a determination of the permanent disability benefits owed to the employee.

Judge David F. Hensley delivered the opinion of the Appeals Board in which Presiding
Judge Marshall L. Davidson, III, and Judge Timothy W. Conner joined.

Zachary D. Wiley, Nashville, Tennessee, for the employee-appellant, Julie Demotte

David T. Hooper, Brentwood, Tennessee, for the employer-appellee, United Parcel
Service, Inc.

                                            1
                             Factual and Procedural Background

       The parties stipulated to the facts forming the basis of this claim. Julie Demotte
(“Employee”) worked as a small package handler for United Parcel Service, Inc.
(“Employer”). On November 15, 2016, while in the process of retrieving a package from
a conveyer line, she fell and suffered an injury to her left hip. She was transported to
Skyline Medical Center in Nashville, Tennessee where she was diagnosed with a hip
fracture and underwent surgery to repair her hip the same day. Employer accepted the
claim as compensable, paid for the medical treatment, and paid temporary disability
benefits. 1

        At Employee’s request, her authorized physician returned her to work with no
restrictions. However, Employee testified that after four days of work she concluded she
could no longer perform her job duties, and she resigned. Ultimately, Employee’s
physician determined she had reached maximum medical improvement, and the
physician completed a Form C-30A established by the Bureau that indicated Employee
had 3% impairment to the whole body according to the Sixth Edition of the American
Medical Association Guides to the Evaluation of Medical Impairment.

        When the parties were unable to resolve the claim through mediation, a trial was
scheduled for March 14, 2018. On February 28, 2018, Employer filed a “Pre-
Compensation Hearing Statement” identifying, among other information, the contested
issues for trial. The submittal left blank a section for identifying unresolved evidentiary
disputes. On the same date, Employee filed a similar statement and a “Witness and
Proposed Exhibit List” that identified the Form C-30A as a proposed exhibit to be
introduced at trial. On March 1, 2018, Employer filed a “Compensation Hearing Brief”
and in the section of its brief addressing permanent disability benefits stated “[Employee]
has been given a permanent disability rating of 3% to the body, which [Employer] has
not contested.” (Emphasis added.) At trial, however, Employer objected to the
admissibility of the Form C-30A “to the extent that it will be offered in evidence to
substantiate [Employee’s] permanent medical impairment,” asserting the document did
not comply with Tennessee Code Annotated section 50-6-235(c)(1) (2017). The trial
court agreed with Employer, stating the Form C-30A “is not admissible at this point in
trial to prove the impairment rating that [Employee] has as a result of this injury, so I am
going to exclude that record for that purpose.” The trial court concluded that Employee
“had the duty to present her case through admissible evidence and failed to do so.”

      In denying permanent disability benefits, the trial court stated in its order that “the
Court reviewed the scheduling order and noticed it contained no deadlines regarding

1
 Although Employee disputed that Employer paid all of the temporary disability benefits she was entitled
to receive, Employee has not appealed the trial court’s decision denying additional temporary disability
benefits. Thus, we need not address those benefits.
                                                   2
expert witnesses.” Apparently for that reason, “[t]he Court then reviewed the recording
from the [scheduling] hearing to determine why the order omitted these deadlines.” In its
order denying permanent disability benefits, the trial court included the following portion
of its dialogue with Employer’s attorney at the scheduling hearing that addressed
permanent disability benefits.

       Court: So there is a dispute over that? There’s a three-percent and a one—
       is there an agreement on the rating?

       Employer’s counsel: There is.

       Court: Okay, okay, so then the issue is whether there [are] additional
       benefits that she’s entitled to?

       Counsel: Right, well there’s a, well it actually is skewed a bit because of
       the, of um, of the overpayment of temporary disability benefits.

       Court: Okay, okay. I’ve gotcha, I’ve gotcha.

       Counsel: But there is no dispute about the three-percent rating.

(Emphasis added.) During the scheduling hearing, the parties agreed that, in light of the
issues identified for trial, there was no need to set deadlines for completing expert
medical proof.

        Nonetheless, the trial court perceived the dispute concerning permanent disability
benefits to be centered on the admissibility of the Form C-30A as proof of Employee’s
impairment rating. Concluding the form was inadmissible to prove the impairment
rating, the trial court ordered that Employer provide ongoing medical benefits, but denied
Employee’s claim for permanent disability benefits and for additional temporary
disability benefits. Employee has appealed the trial court’s denial of permanent disability
benefits.

                                  Standard of Review

       The standard we apply in reviewing a trial court’s decision presumes that the
court’s factual findings are correct unless the preponderance of the evidence is otherwise.
See Tenn. Code Ann. § 50-6-239(c)(7) (2017). When the trial judge has had the
opportunity to observe a witness’s demeanor and to hear in-court testimony, we give
considerable deference to factual findings made by the trial court. Madden v. Holland
Grp. of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar
deference need be afforded the trial court’s findings based upon documentary evidence.”
Goodman v. Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at

                                            3
*6 (Tenn. Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and
application of statutes and regulations are questions of law that are reviewed de novo with
no presumption of correctness afforded the trial court’s conclusions. See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are
also mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a
way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-
116 (2017).

                                         Analysis

       Employee raises two issues on appeal: (1) whether the Form C-30A is an
admissible medical record pursuant to the regulations adopted by the Bureau; and (2)
whether the Bureau’s Form C-32 Standard Form Medical Report for Industrial Injuries
(“Form C-32”) is the only written form contemplated by Tennessee Code Annotated
section 50-6-235(c)(1) for introducing direct testimony from a treating or examining
physician. However, we find the determinative issue to be whether Employer’s
representations to the trial court indicating there was an agreement as to Employee’s 3%
whole body impairment rating were sufficient for the trial court to award permanent
disability benefits. We conclude they were.

       As noted in the order being appealed, Employer acknowledged at the scheduling
hearing that there was an agreement as to the impairment rating, and the trial court
accordingly did not set deadlines for the parties to obtain expert proof. Specifically,
Employer represented to the court during the scheduling hearing that there was an
agreement on the rating and that “there is no dispute about the three-percent rating.”
(Emphasis added.) Furthermore, two weeks prior to trial, following Employee’s
submittal of his proposed exhibit list that included the Form C-30A documenting the 3%
impairment rating, Employer filed its “Compensation Hearing Brief,” which it asserted
supported “the positions [Employer] will take at the Compensation Hearing.” Included in
Employer’s brief, in a section styled “Permanent Disability Benefits,” was its statement
that Employee “has been given a permanent disability rating of 3% to the body, which
[Employer] has not contested.” (Emphasis added.)

       “Parties are bound by the oral statements and agreements made by their attorneys
in open court.” Prater v. Louisville & N. R. Co., 462 S.W.2d 514, 519 (Tenn. Ct. App.
1970). See also Madu v. Madu, No. M1999-02302-COA-R3-CV, 2000 Tenn. App.
LEXIS 708, at *16 (Tenn. Ct. App. Oct. 25, 2000) (“Thus, except for circumstances not
at issue here, a lawyer’s tactical decisions during the course of litigation are attributable
to and binding on his or her client.”). As noted by the Tennessee Court of Appeals,

       [l]awyers are agents and have prima facie authority to speak for their client
       through pleadings and negotiations. [A] letter from counsel about a matter

                                             4
       under his supervision is an admission of an agent within the scope of his
       authority. . . . [An] admission [is] not conclusive, but subject to explanation
       or even denial. It [is], however, incumbent upon [the litigant] to explain or
       contradict this evidence in order to escape its effect. No such effort was
       made by [the litigant].

Simmons v. O’Charley’s, 914 S.W.2d 895, 902 (Tenn. Ct. App. 1995) (internal citations
omitted).

       We conclude the affirmative statements Employer made in open court and in its
brief submitted in anticipation of trial concerning the acknowledgment of and lack of
dispute as to Employee’s 3% impairment rating obviated the need for Employee to
present expert medical proof on that issue. Thus, in light of these circumstances, it was
error for the trial court to decline to award permanent disability benefits based upon
Employee’s unrefuted impairment rating.

                                        Conclusion

      We reverse the trial court’s order to the extent it denied Employee’s claim for
permanent disability benefits. In all other respects, we affirm the trial court’s decision.
The case is remanded for a determination of the permanent disability benefits to which
Employee may be entitled based upon the 3% impairment rating.




                                             5
                      TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                        WORKERS’ COMPENSATION APPEALS BOARD

Julie Demotte                                                 )     Docket No. 2017-06-1778
                                                              )
v.                                                            )     State File No. 89793-2016
                                                              )
United Parcel Service, Inc., et al.                           )
                                                              )
                                                              )
Appeal from the Court of Workers’                             )
Compensation Claims                                           )
Joshua D. Baker, Judge                                        )

                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 13th day of August, 2018.

 Name                              Certified   First Class   Via   Fax      Via     Sent to:
                                   Mail        Mail          Fax   Number   Email

 Zachary Wiley                                                               X      zwiley@forthepeople.com
 David Hooper                                                                X      dhooper@hooperzinn.com
 Joshua D. Baker, Judge                                                      X      Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                             X      Via Electronic Mail
 Penny Shrum, Clerk, Court of                                                X      Penny.Patterson-Shrum@tn.gov
 Workers’ Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov